Case: 12-3102    Document: 30     Page: 1   Filed: 12/03/2012




           NOTE: This order is nonprecedential.

   Wniteb ~tate5 (!Court of ~peaI5
       for tbe jfeberaI (!Circuit

                  HARRY BURNETT,
                     Petitioner,

                            v.
             DEPARTMENT OF JUSTICE,
                   Respondent.


                        2012-3102


   Petition for review of the Merit Systems Protection
Board in case no. SF0432110400-I-1.


                      ON MOTION


                       ORDER

     The Department of Justice moves without opposition
for a 5-day extension of time, until November 5, 2012, to
file its brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-3102      Document: 30   Page: 2   Filed: 12/03/2012




 HARRY BURNETT v. DOJ                                    2


       The motion is granted.

                                   FOR THE COURT



                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
 s27